DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2020/0195803) in view of Iwai (US 2016/0014293).
With respect to claim 1 (similarly claim 17), Kobayashi teaches a communication system (e.g. an image processing system 1 Fig 1 [0033], Fig 4 [0071]-[0072]) including a server system (e.g. a cloud server 50, [0033] Fig 1), a voice terminal (e.g. an audio device (an external device) 70 Fig 1 [0033]) and a document reading apparatus (e.g. an MFP 10, [0033] Fig 1, including an image reading unit 2 [0038]) wherein: 
the document reading apparatus comprises a reading unit configured to execute reading of a document (e.g. MFP 10 comprises an image reading unit 2 to execute reading of a document, [0038]-[0039]), 
the voice terminal (e.g. the audio device (an external device) 70 of Fig 1 [0033])  comprises a receiving unit (e.g. a microphone [0035]) configured to receive a predetermined instruction by user's voice (e.g. to receive a predetermined instruction by user’s voice, see Fig 4 [0073]); and 
the server system (e.g. a cloud server 50, of [0033] Fig 1) comprises a processing unit (e.g. a controller 59 Fig 3 [0058]) configured to execute output processing (e.g. a natural language analyzing process [0035], [0073]) for outputting the responding voice (a voice output) via the speaker of the audio device 70 by voice by the voice terminal based on receiving the predetermined instruction by the voice terminal (e.g. based on receiving the predetermined instruction by the audio device 70, see [0035], [0073]).
However, Kobayashi fails to teach wherein recognition processing for recognizing a character written in the document is executed based on image data generated by the reading;
The server 50 is configured to execute output processing for outputting the character recognized by the recognition processing
Iwai teaches a system in Fig 1 comprising a server 300, a portable device 200 and an MFP 100, wherein recognition processing for recognizing a character written in the document is executed based on image data generated by the reading (e.g. a character recognition process of recognizing characters in the scanned document [0032];
a server 300 is configured to execute output processing for outputting the character recognized by the recognition processing (e.g. The service provided by server 300 is a character recognition process in the example described here. The character recognition process is a process of recognizing characters in image data and converting the image data into character data [0027])
Kobayashi and Iwai are analogous art because they all pertain to processing a scanned image data. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Iwai to include: wherein recognition processing for recognizing a character written in the document is executed based on image data generated by the reading;
The server is configured to execute output processing for outputting the character recognized by the recognition processing, as suggested by Iwai. The benefit of the modification would be to grasp (understand) the contents of the user's voice instruction, and acquire (identify) the user instruction, Kobayashi [0073].
With respect to claim 2, Kobayashi in view of Iwai teaches the communication system according to claim 1, wherein the document reading apparatus further comprising a transmission unit (Kobayashi (e.g. an MFP 10, [0033] Fig 1 comprises a transmission unit 4a Fig 2 [0041] configured to transmit a scan job for executing the reading (Kobayashi e.g. transmit a scan job for executing the reading of [0039]) based on issuance of the predetermined instruction to the voice terminal by user's voice (Kobayashi e.g. based on voice instruction issued by user, as suggested in Fig 4 [0073]), wherein the document reading apparatus executes the reading based on the transmitted scan job (Kobayashi e.g. MFP 10/reading unit 2 executes the reading of [0039] based on the transmitted scan job/the voice instruction received from server 50).
With respect to claim 3, Kobayashi in view of Iwai teaches the communication system according to claim 1, wherein the server system further comprising a reception unit configured to receive image data generated by the reading (Iwai e.g. [0032], [0096] suggest that server 300 comprising a reception unit configured to receive image data generated by the reading), wherein the recognition processing is executed by the server system based on the received image data (Iwai e.g. the character recognition process is an external process executable by server 300 [0032]).
With respect to claim 15, Kobayashi in view of Iwai teaches the communication system according to claim 1, wherein the server system includes one or a plurality of servers (Kobayashi e.g.  the cloud server 50 is not necessarily formed with a single server device (computer device), and may be formed with a plurality of server devices [0070]).
With respect to claim 16, Kobayashi in view of Iwai teaches the communication system according to claim 1, wherein the voice terminal is a smart speaker (Kobayashi e.g. This audio device 70 is a so-called smart speaker [0035]).
With respect to claim 16, Kobayashi teaches a server system (e.g. cloud server 50 Figs 1 and 3) comprising: 
a reception unit (e.g. a reception unit 54b that receives various kinds of data Fig 3 [0059]) configured to receive instruction information indicating that a user issues a predetermined instruction to a voice terminal by voice (e.g. to receive instruction information indicating that a user issues a predetermined instruction to audio device 70, see Fig 4 [0073]), wherein, in a case where the instruction information is received (e.g. in a case the voice instruction is received, [0073]), perform a natural language processing to grasp (understand) the contents of the user's voice instruction, and acquire (identify) the user instruction [0073]  and a processing unit (e.g. (a control unit) 59 in FIG. 3 [0061]) configured to execute processing for outputting (e.g. a natural language analyzing process [0035], [0073]) for outputting the responding voice (a voice output) via the speaker of the audio device 70 by voice by the voice terminal based on issuance of the predetermined instruction to the voice terminal by user's voice (e.g. based on issuance of the predetermined instruction to the audio device 70 by user's voice, as suggested in [0035], [0073]).
However, Kobayashi fails to teach recognition processing for recognizing a character written in a document is executed based on image data generated by reading of the document executed by a document reading apparatus;
The server 50 is configured to execute output processing for outputting the character recognized by the recognition processing
Iwai teaches a system in Fig 1 comprising a server 300, a portable device 200 and an MFP 100, wherein recognition processing for recognizing a character written in a document is executed based on image data generated by reading of the document executed by a document reading apparatus (e.g. a character recognition process of recognizing characters in the scanned document [0032]);
a server 300 is configured to execute output processing for outputting the character recognized by the recognition processing (e.g. The service provided by server 300 is a character recognition process in the example described here. The character recognition process is a process of recognizing characters in image data and converting the image data into character data [0027])
Kobayashi and Iwai are analogous art because they all pertain to processing a scanned image data. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Iwai to include: recognition processing for recognizing a character written in a document is executed based on image data generated by reading of the document executed by a document reading apparatus;
The server 50 is configured to execute output processing for outputting the character recognized by the recognition processing, as suggested by Iwai. The benefit of the modification would be to grasp (understand) the contents of the user's voice instruction, and acquire (identify) the user instruction, Kobayashi [0073].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675